                Case 18-12491-CSS                Doc 2247         Filed 12/16/20          Page 1 of 3


                             THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               : Chapter 11
In re:                                                         :
                                                               : Case No. 18-12491 (CSS)
                                                            1
PROMISE HEALTHCARE GROUP, LLC, et al., :
                                                               : (Jointly Administered)
Debtors.                                                       :
                                                               :
---------------------------------------------------------------x
                             2
          AMENDED NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
     TELEPHONIC AND ZOOM HEARING ON DECEMBER 17, 2020 AT 11:00 A.M. (ET)3


         **WITH THE PERMISSION OF THE COURT THIS HEARING HAS BEEN
                RESCHEDULED FOR JANUARY 7, 2021 AT 1:00 P.M. **


MATTERS WITH CERTIFICATION OF COUNSEL (CNO/COC):

1.        Debtors’ Motion Pursuant to Section 365 for Entry of an Order Assuming Certain Executory
          Contracts and Granting Related Relief [D.I. 2097; Filed 9/30/20].

          Response Deadline: October 14, 2020 at 4:00 p.m. (ET).

          Related Documents:

1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913), Promise
Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP
of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006),
HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068),
Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc.
(9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas,
Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171),
Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park,
Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of
Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise
Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of
Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298),
Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real
Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc.
(1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG
Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes
of notices and communications, is c/o FTI Consulting, Inc., 50 California Street, Suite 1900, San Francisco, CA 94111.
2
    Amended items appear in bold.
3Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-6878) or facsimile (866-
533-2946)



EAST\178013675.2
              Case 18-12491-CSS       Doc 2247      Filed 12/16/20    Page 2 of 3



       A.      Certification of Counsel Regarding Order Authorizing Debtors to Assume Certain
               Executory Contracts with Change Healthcare Technologies, LLC and Granting
               Related Relief [D.I. 2228; Filed 12/8/20].

       B.      Order Authorizing Debtors to Assume Certain Executory Contracts with Change
               Healthcare Technologies, LLC and Granting Related Relief [D.I. 2229; Filed 12/9/20].

       Responses Received:

       A.      Oracle's Limited Objection and Reservation of Rights to Motion to Assume Certain
               Executory Contracts [D.I. 2190; Filed 11/11/20].

       Status: An order has been entered resolving this matter solely as it relates to Change
       Healthcare Technologies, LLC. The remainder of the motion which relates to Oracle
       America, Inc. remains pending and Oracle has agreed to adjourn this matter to a
       hearing on February 18, 2021 at 10:00 a.m.

CONTESTED MATTERS:

2.     Motion for (1) Allowance and Payment of Administrative Claim of KPC Promise Hospital of
       Wichita Falls, LLC, and (2) Estimation and Establishment of a Reserve for Payment of
       Administrative Claims of KPC Promise Hospital of Overland Park, LLC and KPC Promise
       Hospital of Dallas, LLC [D.I. 2160; Filed 10/30/20].

       Response Deadline: November 30, 2020 at 4:00 p.m. (ET).

       Related Documents:

       A.      Amended Notice of Motion for (1) Allowance and Payment of Administrative Claim
               of KPC Promise Hospital of Wichita Falls, LLC, and (2) Estimation and Establishment
               of a Reserve for Payment of Administrative Claims of KPC Promise Hospital of
               Overland Park, LLC and KPC Promise Hospital of Dallas, LLC [D.I. 2185; Filed
               11/6/20].

       Responses Received:

       A.      Objection of Robert Michaelson of Advisory Trust Group, LLC, Solely in His
               Capacity as Liquidating Trustee of the Promise Healthcare Group Liquidating Trust,
               to Motion for (1) Allowance and Payment of Administrative Claim of KPC Promise
               Hospital of Wichita Falls, LLC, and (2) Estimation and Establishment of a Reserve
               for Payment of Administrative Claims of KPC Promise Hospital of Overland Park,
               LLC and KPC Promise Hospital of Dallas, LLC [D.I. 2218; Filed 11/30/20].

       B.      Reply of KPC Promise Hospital of Wichita Falls, LLC, KPC Promise Hospital of
               Overland Park, LLC, and KPC Promise Hospital of Dallas, LLC to Liquidating
               Trustee’s Objection to Motion for (1) Allowance and Payment of Administrative
               Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2) Estimation and
               Establishment of a Reserve for Payment of Administrative Claims of KPC Promise
                                                2
EAST\178013675.2
              Case 18-12491-CSS       Doc 2247     Filed 12/16/20    Page 3 of 3


               Hospital of Overland Park, LLC and KPC Promise Hospital of Dallas, LLC [D.I. 2226;
               Filed 12/14/20].

       Status: With the Court’s permission, the parties have agreed to adjourn this matter to a
       hearing on January 7, 2021 at 1:00 p.m.

3.     Oracle America, Inc’s Request for Allowance and Payment of Administrative Expenses [D.I.
       2179; Filed 11/2/20].

       Response Deadline: November 30, 2020 at 4:00 p.m. (ET).

       Related Documents: None.

       Responses Received: None.

       Status: With the Court’s permission, the parties have agreed to adjourn this matter to
       a hearing on February 18, 2021 at 10:00 a.m., however, Oracle has confirmed that they
       have received the payment and intend to withdraw the application, therefore, this
       matter should be resolved.

Dated: December 16, 2020                   DLA PIPER LLP (US)
       Wilmington, Delaware
                                            /s/ Stuart M. Brown
                                           Stuart M. Brown (#4050)
                                           Matthew S. Sarna (#6578)
                                           1201 N. Market Street, Suite 2100
                                           Wilmington, DE 19801
                                           Telephone: (302) 468-5700
                                           Facsimile: (302) 394-2341
                                           Email: stuart.brown@us.dlapiper.com
                                                   matthew.sarna@us.dlapiper.com

                                           -and-

                                           WALLER LANSDEN DORTCH & DAVIS, LLP
                                           John Tishler (admitted pro hac vice)
                                           Katie G. Stenberg (admitted pro hac vice)
                                           Blake D. Roth (admitted pro hac vice)
                                           Tyler N. Layne (admitted pro hac vice)
                                           511 Union Street, Suite 2700
                                           Nashville, TN 37219
                                           Telephone: (615) 244-6380
                                           Facsimile: (615) 244-6804
                                           Email: John.Tishler@wallerlaw.com
                                                  Katie.Stenberg@wallerlaw.com
                                                  Blake.Roth@wallerlaw.com
                                                  Tyler.Layne@wallerlaw.com

                                           Attorneys for the Liquidating Trustee Robert
                                           Michaelson
                                               3
EAST\178013675.2
